DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/8/2021 has been entered.
 	This communication is responsive to the request for continued examination filed on 12/8/2021.  Claims 1-20 are pending and have been examined.  Claims 1 and 11 have been amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

4.	Claims 8-10 and 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

5.	In regards to claim 8, the limitations “a first forwarding register used for data forwarding for a first way” and “a second forwarding register used for forwarding for a second way” fail to comply with the written description requirement because the original disclosure does not properly describe a processor including a third additional forwarding register for the first and second way in sufficient detail such that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention.
	Specifically, while paragraph [0019] and Fig. 1 states that a first and second way both include two forwarding registers, the original disclosure does not appear to describe that a first and second way both include three forwarding registers.  Rather the original disclosure, of Fig. 1 and paragraph [0019], describe a first and second way that each include a first and second forwarding register.  
	The examiner notes that claim 8 is dependent upon claim 1 and therefore includes all limitations of claim 1, wherein claim 1 claims two registers used for forwarding in each of a first and second way.  Therefore, specification provides support for each way including two forwarding registers as claimed in claim 1.  However, the 
	The examiner suggest amending claims 8-9 to refer to the forwarding registers disclosed in claim 1. For example, claim 8 limitation “a first forwarding register” should be amended to “the first register” as to refer to the “first register used in first forwarding of a first way or slot” as claimed in claim 1. (Note:  each of claims 8-9 should have all limitations referring to “first and second forwarding registers” amended to refer to claim 1).

6.	Claim 18 is similarly rejected on the same basis as claim 8 above.
Claims 9-10 and 19-20 are dependent upon one or more of the rejected claims above and therefore are similarly rejected for including the deficiencies of the claims above.

7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In regards to claim 1, line 21 the limitation “the register file” is unclear.  The limitation is unclear because it is unclear if the register file is referring to the “register file” of line 15 or the “register file” of line 19.  The examiner believes all the recitations are referring to a same register file and suggest the applicant amend line 19 to “the register file” as to correct the issue.
In regards to claim 11, line 23 the limitation “the register file” is unclear.  The limitation is unclear because it is unclear if the register file is referring to the “register file” of line 17 or the “register file” of line 21.  The examiner believes all the recitations are referring to a same register file and suggest the applicant amend line 21 to “the register file” as to correct the issue.
Claims 2-10 and 12-20 are dependent upon one of the claims above and therefore are similarly rejected for including the deficiencies of one of the claims above.

9.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

10.	Claims 10 and 20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.

In regards to claim 10, the limitations fail to further limit the subject matter of claim 1 because claim 10 states “the allocating of the plurality of forwarding registers further comprises allocating a deferred forwarding register which stores data that needs not be written to a register file” and this limitation does not further limit the subject matter of claim 1 because claim 1 already states “allocating a plurality of forwarding registers…wherein the plurality of forwarding registers comprise:…a fifth register as a deferred forwarding register with a read-and-write accessibility that eliminates a need to write to a register file…and each operand forwarded by the fifth register is forwarded between some of the first, second, third and fourth registers but not written into the register file”.  The examiner notes that claim 10 is dependent upon claim 8, and that claim 8 is dependent upon claim 1 and therefore claim 10 is indirectly dependent upon claim 1 and includes all limitations of claim 1.  Therefore, claim 10 does not further limit the limitations of claim 1 because amended claim 1 claims the deferred forwarding register, which stores data that needs not to be written to a register file.
Claim 20 is similarly rejected on the same basis as claim 10 above.
11.	Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

13.	Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asato, USPAT No.:  6,145,074 (cited on PTO-892 filed on 6/12/2020), Menon, PGPUB No.:  2008/0016327(cited on PTO-892 filed on 6/12/2020), and further in view of NPL reference, “Exploiting Data Forwarding to Reduce the Power Budget of VLIW Embedded Processors”, hereby referred to as Sami (cited on PTO-892 filed on 6/12/2020).

	In regards to claim 11, Asato teaches “An apparatus” (See Fig. 6, data processing device (element 210))  “comprising:  a processor comprising a plurality of hardware components arranged in an instruction set architecture” (See  Fig. 6 and Column 6, lines 33-52:  wherein a computer (processor) comprises a plurality of instruction execution sections in a VLIW  instruction set architecture (note: each instruction execution section has a configuration as the circuit (i.e. hardware) of Fig. 2 and therefore each section is a hardware component)) “the processor configured to perform operations comprising:  allocating a plurality of forwarding registers with respect to execution of an instruction” (Column 6, lines 33-67 and Column 7, lines 1-8:  wherein pipeline registers (elements 3-4) are allocated by the computer with respect to execution of an instruction (element 20-1) (See Figs. 2 and 6-7 for further clarification)) “and performing arithmetic operations based on the instruction with data input from multiple ways of the instruction set architecture such that the plurality of26Attorney Docket No.: MDTK.0148US Inventorship: Wei-Che Hsu et al.forwarding registers are utilized to deliver forwarding information from different ways of the instruction set architecture” (Column 3, lines 50-67, Column 6, lines 33-67 and Column 7, lines 1-8:  wherein the data processing device uses instruction execution sections (elements 21-1 to 21-4) to execute arithmetic operations based on an instruction (see Column 1, lines 40-45:  wherein add instructions are performed).  Wherein the instruction can include data input from multiple slots (ways) of a VLIW instruction set architecture, such that the pipeline registers (elements 3-4) can be used to bypass data from multiple slots (See Figs. 2 and 6-7 for further clarification)) “wherein the plurality of forwarding registers comprise: a first register used in first forwarding of a first way or slot, a second register used in first forwarding of a second way or slot” (Column 5, lines 25-30 and Column 6, lines 33-67:  wherein the plurality of forwarding registers comprise a first pipeline register (element 3) used in first forwarding of an instruction execution section (element 21-1) of a first slot and a second pipeline register (element 3) used in first forwarding of an instruction execution section (element 21-2) of a second slot (See Figs. 6-7 for further clarity)) “a third register used in second forwarding of the first way or slot, a fourth register used in second forwarding of the second way or slot” (Column 5, lines 25-30 and Column 6, lines 33-67:  wherein the plurality of forwarding registers comprise a third pipeline register (element 4) used in second forwarding of an instruction execution section (element 21-1) of the first slot and a second pipeline register (element 4) used in second forwarding of an instruction execution section (element 21-2) of a second slot (See Figs. 6-7 for further clarity)) “and wherein, during arithmetic operations: one or more operands forwarded by one or more of the first, second, third and fourth registers are written into a register file” (Column 5, lines 25-44 and Column 6, lines 33-67:   wherein one or more operands forwarded by one or more of the pipeline registers of (elements 3-4, forwarding registers) instruction execution sections of the first and second slots are written into a register file.  Wherein each instruction execution section has a configuration as disclosed in Fig. 2, and data sent to pipeline registers (forwarding registers) from bypass line (bp2) is written to a register file using bypass line 13 for example (See Fig. 2 and 6-7 for further clarity))
	Asato does not teach “executing a compiler to allocate a plurality of forwarding registers”, “and a fifth register as a deferred forwarding register with a read-and-write accessibility that eliminates a need to write to a register file by deferred forwarding”, nor “and each operand forwarded by the fifth register is forwarded between some of the first, second, third and fourth registers but not written into the register file.”
	Menon teaches “a fifth register as a deferred forwarding register with a read-and-write accessibility that eliminates a need to write to a register file by deferred forwarding” ([0045, 0069-0070 and 0075-0078]: wherein a forwarding register as shown in Table 6 of the specification is disclosed,  and the register includes read and write accessibility as functional units always write to the forwarding registers and instructions are allowed to read the operand data from the forwarding registers opposed to reading the data from a register file.  Therefore, the read-and write accessibility eliminates a need to write to a register file by deferred forwarding because the instructions can read the operand data directly from the forwarding registers, and do not have to read operand data from the register file (note:  forwarding registers forward data once the prior instructions have executed and stored data in them, therefore the forwarding of data is deferred (delayed) until the data is available due to instruction execution))
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device in Asato to include a forwarding register with read-and write accessibility that eliminates a need to perform a register file write by deferred forwarding as taught in Menon.  It would have been obvious to one of ordinary skill in the art because it could be used to reduce a number of registers and active read ports in a register file (Menon [0070]).
	The overall combination of Asato and Menon does not teach “executing a compiler to allocate a plurality of forwarding registers”, nor “and each operand forwarded by the fifth register is forwarded between some of the first, second, third and fourth registers but not written into the register file.” While the combination of Asato and Menon discloses allocating a plurality of forwarding registers comprising a first, second, third, fourth and fifth register; the combination includes no discussion of executing a compiler to allocate forwarding registers nor forwarding operands between some of the forwarding registers.
	Sami discloses “executing a compiler to allocate a plurality of forwarding registers” (See Sections 1-2:  wherein a compiler, which is executed by a VLIW embedded processor, allocates interstage registers (forwarding registers) for use when a register file has been inhibited (also see abstract))  and forwarding each operand forwarded by a forwarding register between some of a first, second, third and fourth registers but not writing each operand into the register file (See section 2:  wherein a MEM/WB interstage register (forwarding register) stores operands forwarded between EX/MEM interstage register (forwarding register) but each operand is not written into a register file when a write inhibit bit set)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the allocation of forwarding registers in the combination of Asato and Menon to be performed by a compiler as taught in Sami.  It would have been obvious to one of ordinary skill in the art because using a compiler to determine forwarding register allocation limits hardware overhead and optimizes power in a processor (See section 2 of Sami).
	It would have been further obvious to one of ordinary skill in the art before the effective filing date of the invention to modify operands of the fifth register of Asato and Menon to be forwarded between some of (i.e. at least one of) another one of the forwarding registers but not written into a register file as taught in Sami.  It would have been obvious to one of ordinary skill in the art because forwarding operands between forwarding registers and not writing operands into a register file can reduce power consumption and minimize hardware overheard (See section 2 of Sami).

	Claim 1 is similarly rejected on the same basis as claim 11 above as claim 1 is the method claim corresponding to the apparatus of claim 11.

	In regards to claim 12, the overall combination of Asato, Menon and Sami teaches “The apparatus of Claim 11” (see rejection of claim 11 above) “wherein, in performing the arithmetic operations, the processor is capable of delivering forwarding information to one or more hardware components of the plurality of hardware components of the processor from different ways of the instruction set architecture through the plurality of forwarding registers.” (Asato:  Column 6, lines 33-67 and Column 7, lines 1-8:  wherein performing arithmetic operations comprises using the bypass selector element (212) to deliver forwarding data to one or more instruction execution sections (21-1 to 21-4) from different slots of the VLIW architecture by storing bypassed data in the pipeline registers (elements 3-4, forwarding registers) of each slot)

	Claim 2 is similarly rejected on the same basis as claim 12 above as claim 2 is the method claim corresponding to the apparatus of claim 12.

	In regards to claim 13, the overall combination of Asato, Menon and Sami teaches “The apparatus of Claim 12” (see rejection of claim 12 above) “wherein the delivering of the forwarding information to the one or more hardware components of the processor from the different ways of the instruction set architecture through the plurality of forwarding registers” (Asato:  Column 6, lines 33-67 and Column 7, lines 1-8:  wherein performing arithmetic operations comprises using the bypass selector element (212) to deliver forwarding data to one or more instruction execution sections (21-1 to 21-4) from different slots of the VLIW architecture by storing bypassed data in the pipeline registers (elements 3-4))
	The overall combination of Asato, Menon and Sami thus far does not teach “resolves data hazard between the different ways of the instruction set architecture”.  Asato does teach bypassing data between different slots in a VLIW architecture.  However, Asato does not explicitly teach that the bypassing resolves data hazards.
	Menon teaches “resolves data hazard between the different ways of the instruction set architecture.” (Menon [0061-0064 and 0074]:  wherein register bypassing solves read-after-write data hazards (Note:  Asato teaches bypassing between different slots in the overall combination taught in claim 2, and therefore the overall combination of both references teaches the above limitation))
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the operand bypassing in Asato to be used to resolve data hazards as taught in Menon.  It would have been obvious to one of ordinary skill in the art because it could be used for the benefit of correcting errors caused by data hazards in a pipeline.

	Claim 3 is similarly rejected on the same basis as claim 13 above as claim 3 is the method claim corresponding to the apparatus of claim 13.

	In regards to claim 14, the overall combination of Asato, Menon and Sami teaches “The apparatus of Claim 12” (see rejection of claim 12 above) “wherein the delivering of the forwarding information to the one or more hardware components of the processor from the different ways of the instruction set architecture through the plurality of forwarding registers” (Asato:  Column 6, lines 33-67 and Column 7, lines 1-8:  wherein performing arithmetic operations comprises using the bypass selector element (212) to deliver forwarding data to one or more instruction execution sections (21-1 to 21-4) from different slots of the VLIW architecture by storing bypassed data in the pipeline registers (elements 3-4)). 
	The overall combination of Asato, Menon and Sami thus far does not teach “the plurality of forwarding registers eliminates a need to compare operands with forwarding results.”
	Menon teaches “the plurality of forwarding registers eliminates a need to compare operands with forwarding results.” ([0066-0068, 0073-0074 and 0097]: wherein using explicit forwarding registers as operands eliminates the need to use a compare network in a detection logic to compare operands with forwarding results)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the VLIW processor of Asato to include explicit forwarding registers which eliminate a need to compare operands as taught in Menon. It would have been obvious to one of ordinary skill in the art because it could be used for the benefit of using a less complex bypass scheme and reducing hardware and power consumption in a processor (Menon [0073 and 0097]).

	Claim 4 is similarly rejected on the same basis as claim 14 above as claim 4 is the method claim corresponding to the apparatus of claim 14.

	In regards to claim 15, the overall combination of Asato, Menon and Sami teaches “The apparatus of Claim 12 above” (see rejection of claim 12 above) “wherein in delivering of the forwarding information to the one or more hardware components of the processor from the different ways of the instruction set architecture through the plurality of forwarding registers.” (Asato:  Column 6, lines 33-67 and Column 7, lines 1-8:  wherein performing arithmetic operations comprises using the bypass selector element (212) to deliver forwarding data to one or more instruction execution sections (21-1 to 21-4) from different slots of the VLIW architecture by storing bypassed data in the pipeline registers (elements 3-4)) 
	The overall combination of Asato, Menon and Sami thus far does not teach “delivering the forwarding information without additional encoding bit fields.”
	Menon teaches “delivering the forwarding information without additional encoding bit fields.” ([0073-0075]: wherein using explicit forwarding registers allows forwarded data to be delivered without additional encoding bit fields because the instruction directly specifies the forwarding registers)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the VLIW processor of Asato to include explicit forwarding registers which eliminate a need to compare operands as taught in Menon. It would have been obvious to one of ordinary skill in the art because it could be used for the benefit of using a less complex bypass scheme (Menon [0073]).

	Claim 5 is similarly rejected on the same basis as claim 15 above as claim 5 is the method claim corresponding to the apparatus of claim 15.

	In regards to claim 16, the overall combination of Asato, Menon and Sami thus far teaches “The apparatus of Claim 12” (see rejection of claim 12 above) “wherein in delivering the forwarding information to the one or more hardware components of the processor from the different ways of the instruction set architecture through the plurality of forwarding registers” (Asato:  Column 6, lines 33-67 and Column 7, lines 1-8:  wherein performing arithmetic operations comprises using the bypass selector element (212) to deliver forwarding data to one or more instruction execution sections (21-1 to 21-4) from different slots of the VLIW architecture by storing bypassed data in the pipeline registers (elements 3-4))
	The overall combination of Asato, Menon and Sami thus far does not teach “the processor is capable of maintaining data in registers within two stages of a pipeline without writing back to a register file.” Asato does teach bypassing data maintained in pipeline stages without writing some of the staged data to a register file (See Fig. 2), but does not explicitly teach maintaining the staged data in registers without writing the data to a register file from two stages.  
	Sami teaches “the processor is capable of maintaining data in registers within two stages of a pipeline without writing back to a register file.” (See Section 2 and Fig. 1:  wherein data is maintained in inter-stage pipeline registers EX/MEM and MEM/WB without writing back to a register file when write back is inhibited)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the pipeline of Asato and Menon to be used to include pipeline registers to maintain the data within stages, without writing data to a next stage as taught in Sami.  It would have been obvious to one of ordinary skill in the art because it would have been applying a known technique (maintaining data in pipeline registers in between stages as taught in Sami) to a known device (VLIW processor of Asato) to yield predictable results (maintaining data in pipeline registers to avoid writing data to a next stage) for the benefit of avoiding the power cost associated with writing data which is short-lived to a next stage (See Sami: abstract and section 2). (MPEP 2143, Example D)

	Claim 6 is similarly rejected on the same basis as claim 16 above as claim 6 is the method claim corresponding to the apparatus of claim 16.

	In regards to claim 17, the overall combination of Asato, Menon and Sami thus far teaches “The apparatus of Claim 12” (see rejection of claim 12 above) “wherein in delivering the forwarding information to the one or more hardware components of the processor from the different ways of the instruction set architecture through the plurality of forwarding registers” (Asato:  Column 6, lines 33-67 and Column 7, lines 1-8:  wherein performing arithmetic operations comprises using the bypass selector element (212) to deliver forwarding data to one or more instruction execution sections (21-1 to 21-4) from different slots of the VLIW architecture by storing bypassed data in the pipeline registers (elements 3-4))
	The overall combination of Asato, Menon and Sami thus far does not teach “the processor is capable of maintaining data in registers within two stages of a pipeline without writing back to a next stage.” Asato does teach bypassing data maintained in pipeline stages without writing to a next stage (See Fig. 2), but does not explicitly teach maintaining the staged data in registers without writing the data to a register file from two stages.  
	Sami teaches “comprises maintaining data in registers within two stages of pipeline without writing back to a next stage.” (See Section 2 and Fig. 1:  wherein data is maintained in inter-stage pipeline registers EX/MEM and MEM/WB without writing back to a next stage (Note:  if write back is inhibited then no data is written to a write back stage)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the pipeline of Asato and Menon to be used to include pipeline registers to maintain the data within stages of the pipeline, without writing data to a next stage as taught in Sami.  It would have been obvious to one of ordinary skill in the art because it would have been applying a known technique (maintaining data in pipeline registers in between stages as taught in Sami) to a known device (VLIW processor of Asato) to yield predictable results (maintaining data in pipeline registers to avoid writing data to a next stage) for the benefit of avoiding the power cost associated with writing data which is short-lived to a next stage (See Sami: abstract and section 2). (MPEP 2143, Example D)

	Claim 7 is similarly rejected on the same basis as claim 17 above as claim 7 is the method claim corresponding to the apparatus of claim 17.

	In regards to claim 18, the overall combination of Asato, Menon and Sami teaches “The apparatus of Claim 11” (see rejection of claim 18 above) “wherein, in allocating the one or more forwarding registers, the processor is capable of allocating at least a first forwarding register and a second forwarding register” (Asato: See Figs. 6-7:  wherein a pipeline register (element 3) and a pipeline register (element 4) are allocated.  Wherein instruction execution section (21-1) of a first slot includes a pipeline register(element 3) and instruction execution section (21-2) of a second slot includes a pipeline register (4)|Menon [0073-0078]:  wherein the processor is capable of allocating one or more forwarding registers with respect to instructions for performing add operations based in the add instruction.  Wherein the forwarding registers are used for data forwarding)  “wherein the processor uses the first forwarding register for data forwarding for a first way of the instruction set architecture” (Asato:  See Fig. 7:  wherein a first pipeline register (element 3) can be used for data from a first slot of the ISA (see Column 6, lines 33-67 and Column 7, lines 1-3)) “wherein the processor uses the second forwarding register for data forwarding for a second way of the instruction set architecture” (Asato:  See Fig. 7:  wherein a second pipeline register (element 4) can be used for data from a second slot of the ISA (see Column 6, lines 33-67 and Column 7, lines 1-3)) “wherein the instruction set architecture comprises a very-long-instruction-word (VLIW) architecture” (Asato:  Column 6, lines 33-43:  wherein a VLIW architecture is disclosed)|Menon [0002, 0060 an d0069]:  wherein the ISA is a VLIW architecture) “and wherein, in executing  the compiler to allocate of the one or more forwarding registers, the processor executes the compiler to provide the instruction for execution in the VLIW architecture.” (Sami:  See Sections 1-2:  wherein a compiler, which is executed by a VLIW embedded processor, allocates interstage registers (forwarding registers) for use when a register file has been inhibited. Wherein running (executing) the compiler schedules instructions for execution in a VLIW architecture (also see abstract))

	Claim 8 is similarly rejected on the same basis as claim 18 above as claim 8 is the method claim corresponding to the apparatus of claim 18.

	In regards to claim 19, the overall combination of Asato, Menon and Sami teaches “The apparatus of Claim 18” (see rejection of claim 18 above) “wherein, in performing the arithmetic operations, the processor is capable of:  performing a first operation on a first operand and a second operand to provide a first result which is stored in the first forwarding register” (Asato:  See Figs. 6-7: wherein performing a first operation on a first and second operand of an instruction such as element 20-1 can provide a first result to a first pipeline register (element 3)) “performing a second operation on a third operand and a fourth operand to provide a second result which is stored in the second forwarding register” (Asato:  See Figs. 6-7: wherein performing a second operation on a third and fourth operand of an instruction such as element 20-2 can provide a second result to a second pipeline register (element 4)) “and performing a third operation using the first result and the second result as operands to provide a third result by forwarding the first result and the second result to a functional unit that performs the third operation.” (Asato:  See Figs. 6-7:  wherein a third operation using the first and second forwarded results can be performed using an execution section (element 21-3 or 21-4) that performs the third operation)

	Claim 9 is similarly rejected on the same basis as claim 19 above as claim 9 is the method claim corresponding to the apparatus of claim 19.

	In regards to claim 20, the overall combination of Asato, Menon and Sami teaches “The apparatus of Claim 18” (see rejection of claim 18 above) “wherein, in  allocating the plurality of forwarding registers” (Asato:  See Figs. 7:  wherein a pipeline register (element 3) and a pipeline register (element 4) are allocated (also see Fig. 2 and 6 disclosure for further clarity)|Menon [0073-0078]:  wherein the processor is capable of allocating one or more forwarding registers with respect to instructions for performing add operations.  Wherein the forwarding registers are used for data forwarding |Sami:  Sections 1-2)  
	The overall combination of Asato, Menon and Sami thus far does not teach “the processor is further capable of allocating a deferred forwarding register which stores data that needs not be written to a register file.”  
	Menon teaches “the processor is further capable of allocating a deferred forwarding register which stores data that needs not be written to a register file.” ([0045 and 0069-0070]:  wherein an instruction includes a kill bit indicating that the data is only stored in the forwarding register.  Therefore that forwarding register would be considered a deferred register because it stores data that is not written into the register file)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the registers of Asato to include a deferred forwarding register as taught in Menon.  It would have been obvious to one of ordinary skill in the art because it could be used to reduce a number of registers and active read ports in a register file (Menon [0070]).

	 Claim 10 is similarly rejected on the same basis as claim 20 above as claim 10 is the method claim corresponding to the apparatus of claim 20.

Response to Arguments
14.	Applicant’s arguments, see pages 10-20 of the remarks filed on 12/8/2021, with respect to the previous 35 USC 103 rejections have been fully considered and are partially persuasive.  Therefore the previous 35 USC 103 rejections of claims 1-20 in view of Kobayashi, Sami and Menon has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made under 35 USC 103 in view of Asato, Menon and Sami.
	Furthermore, dependent claims 2-10 and 12-20 are similarly argued based at least on their dependency from claims 1 and 11, and therefore remain rejected based at least on their dependency from claims 1 and 11 above.

15.	 Applicant argues the amended claims 1 and 11, on pages 18-19 of the remarks filed on 12/8/2021, in the substance that:
	“As can be seen, even if Menon speaks of a forwarding register with read-and-write accessibility, there is no mention or hint in Menon (or Kobayashi or Sami) about a deferred forwarding register similar to that recited in amended Claim 1. That is, there is no teaching or suggestion in Menon, whether implicit or explicit, of a fifth register as a deferred forwarding register with a read-and-write accessibility that eliminates a need to write to a register file by deferred forwarding such that, during arithmetic operations: (i) one or more operands forwarded by one or more of the first, second, third and fourth registers are written into a register file, and (ii) each operand forwarded by the fifth register is forwarded between some of the first, second, third and fourth registers but not written into the register file. Accordingly, Menon is deficient with respect to amended Claim 1 as Menon at least fails to disclose, teach or suggest some of the limitations of Claim 1. 
	Neither Kobayashi nor Sami remedies the above-identified deficiency of Menon, especially since this seems to be the very reason that Menon was cited by the Office. In particular, Kobayashi, Sami and Menon, even when combined, still fail to teach or suggest a plurality of forwarding registers comprising: (1) a first register used in first forwarding of a first way or slot, (2) a second register used in first forwarding of a second way or slot, (3) a third register used in second forwarding of the first way or slot, (4) a fourth register used in second forwarding of the second way or slot, and (5) a fifth register as a deferred forwarding register with a read-and-write accessibility that eliminates a need to write to a register file by deferred forwarding, such that, during arithmetic operations: (i) one or more operands forwarded by one or more of the first, second, third and fourth registers are written into a register file, and (ii) each operand forwarded by the fifth register is forwarded between some of the first, second, third and fourth registers but not written into the register file. 
	Therefore, Claim 1, as amended, is allowable over the prior art including the 
purported combination of Kobayashi, Sami and Menon.”

 	It appears the applicant is arguing above that Menon does not teach the newly added limitations of independent claims 1 and 11 which state “one or more operands forwarded by one or more of the first, second, third and fourth registers are written into a register file, and (ii) each operand forwarded by the fifth register is forwarded between some of the first, second, third and fourth registers but not written into the register file.”  The examiner notes that the reference Asato has been introduced in the 103 rejection to teach the claimed first, second, third and fourth registers and additionally teaches the newly added limitation stating “one or more operands forwarded by one or more of the first, second, third and fourth registers are written into a register file”.  Therefore, Kobayashi nor Sami are needed to cure deficiencies of Menon regarding the above limitations; and subsequently the above limitations are not argued based on the new art and therefore will not be discussed further in the examiner’s response to arguments.
	The applicant additionally argues that Kobayashi nor Sami cure the deficiencies of Menon regarding the limitation stating “(ii) each operand forwarded by the fifth register is forwarded between some of the first, second, third and fourth registers but not written into the register file.”  However, the examiner respectfully disagrees.
	The examiner asserts that Sami cures the deficiencies of Menon.  For example, Menon teaches the claimed deferred forwarding register with a read-and-write accessibility that eliminates a need to write to a register file by deferred forwarding, as Menon discusses a forwarding register that includes read and write accessibility as functional units always write to the forwarding register and instructions are allowed to read from the forwarding register opposed to reading data from a register file.  Therefore, the read-and write accessibility eliminates a need to write to a register file by deferred forwarding because the instructions can read the operand data directly from the forwarding register, and do not have to read operand data from the register file.  Furthermore, the forwarding register of Menon forwards data once the prior instructions have executed and stored data in them, therefore the forwarding of data is deferred (delayed) until the data is available due to instruction execution; i.e. the register is a deferred forwarding register.
	However, Menon does not discuss operands or data stored in a deferred forwarding register being forwarded between some of a first, second, third, fourth forwarding register but not written into the register file.  It can be said another way that Menon does not discuss moving data in between multiple forwarding registers, but merely teaches a deferred forwarding register that does not write data to a register file.
	Sami teaches a VLIW architecture that includes multiple forwarding registers; MEM/WB interstage register and an EX/MEM interstage register.  Sami additionally teaches a write inhibit bit (similar as taught in Menon) that causes data stored in the MEM/WB interstage register to not be written into a register file.  Additionally, the interstage registers are located in a pipeline and operand data that is stored in the EX/MEM interstage register is forwarded to the MEM/WB interstage register.  Therefore, Sami does teach that each operand forwarded by the MEM/WB interstage register is forwarded between the EX/MEM interstage register, but not written to the register file when the write inhibit bit is set.  The examiner notes that the claim language states “between some of the first, second, third and fourth registers” and therefore is broad enough to mean at least one of the first, second, third and fourth registers.  Therefore, Sami forwarding data between at least one of another forwarding registers reads on the claim language.
	In conclusion, the combination of Asato, Menon and Sami does teach the newly amended independent claims.

Conclusion
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY P CARMICHAEL-MOODY whose telephone number is (571)431-0692. The examiner can normally be reached M-F, 10am-7pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 571-270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COURTNEY P CARMICHAEL-MOODY/Examiner, Art Unit 2183